SPRAGUE, District Judge.
The evidence leaves no doubt that this is property of the enemy. The only question is whether this court has jurisdiction over it as prize in admiralty. It seems to be settled that the district courts of the United States possess all the prize jurisdiction of a court of admiralty. Such is the construction given by the authorities to the statutes and the clause in the constitution conferring jurisdiction on the federal courts, and such has been the practice. The authorities cited show that the jurisdiction of the admiralty over matters of prize certainly extends far enough to cover the circumstances of this case. How much farther it may extend, it is not necessary to consider. Here the merchandise, being enemy’s property, was ferried across a river occupied by our naval forces for all purposes of Avar, acting under strictly naval authority; and it was soon afterwards seized on the wharf by a naA-al force sent from one of our vessels for the purpose. It is not necessary to decide whether this property might not be liable to municipal confiscation or forfeiture on the instance side of this court, under any of the special statutes passed to meet this rebellion. It «is not proceeded against as forfeited or confiscated, but for condemnation as prize of war; and I am satisfied that the admiralty jurisdiction of this court is sufficient to embrace the case.